COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-460-CV





CHRISTOPHER CHAD BATES	APPELLANT



V.



CITIBANK (SOUTH DAKOTA) N.A.	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Christopher Chad Bates attempts to appeal from the trial court’s final summary judgment in favor of Appellee Citibank (South Dakota) N.A.  We dismiss the appeal for want of jurisdiction.

The trial court’s judgment was signed on August 26, 2008, and Bates timely filed a motion for new trial on September 16, 2008.  Bates’s notice of appeal was therefore due on November 24, 2008, but it was not filed until December 3, 2008.  
See 
Tex. R. App. P. 26.1(a)(1).

On December 9, 2008, we notified Bates of our concern that this court may not have jurisdiction over the appeal and informed him that unless he or any party desiring to continue the appeal filed with the court a response showing a reasonable explanation for the late filing of the notice of appeal, this appeal would be dismissed for want of jurisdiction.  
See 
Tex. R. App. P. 10.5(b), 26.3, 42.3; 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).  
We have received no response.  Accordingly, we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P. 42.3(a), 43.2(f).

PER CURIAM

PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED:  February 5, 2009	

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.